Title: To Thomas Jefferson from Steuben, 25 February [1781]
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
Chesterfield Co. Ho. 25th Feby [1781]

[Colo. Meade has return’d from examining into the Affair of the Flag. He has brought the inclosed papers which I send for your inspection.
I do not find sufficient Reasons to Detain Mr. Hare any longer and have therefore sent orders to have him discharged.]
I have the pleasure to inform your Excellency, that the Detachment has marched from this consisting of 400 Rank and file. They are well armed and tolerably Clothed.
I received last night information that Cornwallis is retreating with as much rapidity as he advanced. His Route is toward Hilsboro. Genl. Greene crossed the Dan the 21st in pursuit of him. In consequence of this, I have countermanded the March of the Troops under Colo. Innes.
General Muhlenburg has orders to keep Arnold close to in Portsmouth.
I sett out this afternoon for Petersburg, perhaps further as circumstances may determine. If Cornwallis should continue to retreat, and it should not be likely for us to come up with him, I shall discharge the Militia order’d from the Counties of Chesterfield and Dinwiddie.
I have given orders long since for the returns your Excellency mentions and have again repeated them.
